Donald G. Nichol, Esq. Town Attorney, Blooming Grove Village Attorney, Washingtonville
You have informed us that the Salisbury Mills Fire District is located within the Town of Blooming Grove. Territory of the town located within the fire district was annexed to the Village of Washingtonville in 1958. Records of the annexation have not been located and currently serving town officials were not around at the time of the annexation. Thus, it is unknown whether the town board took any action with respect to the boundaries of the fire district at the time of the annexation. Your question is whether the territory that was annexed to the village remains within the fire district.
The affect of the annexation on the boundaries of the fire district is clear under State law. The municipal annexation law provides that if a village annexes territory of a town, the annexation
  "shall not affect the boundaries of any town special or improvement district in such town or the boundaries of any fire district, fire protection district or fire alarm district" (General Municipal Law, §  716[12]).
It is clear from the context of section 716 that "shall not affect" means that the boundaries of the district remain the same (see, § 716[3]-[6], [13]). Thus, the annexation did not alter the boundaries of the fire district. As you must realize, the determination as to whether local officials took action subsequent to the annexation in order to alter the boundaries of the fire district is a question of fact beyond the scope of this opinion.
We conclude that the annexation of territory in a town by a village has no affect on the boundaries of a fire district located within that territory.